DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 5, 8, 11, 15, and 18 are objected to because of the following informalities:
Claim 1: Change from “a plurality of components, the method comprising” to “a plurality of components, the method comprising:” (page 23).
Claim 1: Change from “degradation;” to “degradation; and” (page 23).
Claim 5: Change from “5. The method of claim 4, wherein the plurality symptom values represent a plurality of” to “5. The method of claim 4, of binary symptom values represent a plurality of” (page 23).
Claim 8: Change from “computers, network forwarding elements and middlebox service nodes.” to “computers, network forwarding elements, and middlebox service nodes.” (page 24).
Claim 11: Change from “degradation;” to “degradation; and” (page 24).
Claim 15: Change from “15. The non-transitory machine readable medium of claim 14, wherein the plurality symptom” to “15. The non-transitory machine readable medium of claim 14, wherein the plurality of binary symptom” (page 25).
Claim 18: Change from “comprises machines executing on computers, network forwarding elements and middlebox service” to “comprises machines executing on computers, network forwarding elements, and middlebox service” (page 26).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 11 of the instant application are provisionally rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 2 and 12 of copending Application No. 16/599,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are anticipated by the respective dependent claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following table shows a mapping of claims between the two applications with regards to the anticipatory-type nonstatutory double patenting rejections:
16/599,134
16/599,142
1
2 and 12
11
12 and 2



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the performance data" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 3-5 depend upon Claim 2, Claims 3-5 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 11 recites the limitation "the collected data" in page 24.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 12-20 depend upon Claim 11, Claims 12-20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claims 1 and 11 recite:
collecting / identifying data regarding operation of a set of components;
performing a first analysis on the collected data to identify an instance in time when one or more components, while still operational, are potentially suffering from performance degradation; and
performing a second analysis on the collected data associated with the identified time instance to identify a root cause of a performance degradation of at least one component in the network.
	The ‘collecting / identifying’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘collecting / identifying’ in the context of these claims encompasses an engineer collecting / identifying component data that was either displayed on a screen or dry-erase board, or printed out on paper beforehand.
	The ‘performing’ limitation of #s 2 and 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 

	Claims 2 and 12 recite:
generating, from the collected / identified data, a digital signature representing an operational performance of the set of components at the identified instance in time;
comparing the signature with a plurality of pre-tabulated signatures each of which is associated with at least one particular root cause for performance degradation;
selecting, based on the comparison, one pre-tabulated signature as matching the generated signature; and
identifying the selected pre-tabulated signature’s root cause as the root cause of the performance degradation.
	The ‘generating’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, 
	The ‘comparing’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘comparing’ in the context of these claims encompasses the engineer thinking about data comparisons.
	The ‘selecting’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘selecting’ in the context of these claims encompasses the engineer selecting a comparison result in his/her mind or on paper.
	The ‘identifying’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘identifying’ in the context of these claims encompasses the engineer thinking about his/her result and coming to a conclusion.

	Claims 3 and 13 merely recite a known mathematical concept with regards to the aforementioned ‘comparing’ and ‘selecting’ steps of Claims 2 and 12, respectively.

	Claims 4 and 14 merely recite a known mathematical concept with regards to the aforementioned collected / identified data of Claims 1 and 11, respectively.

	Claims 5 and 15 merely describe the plurality of binary symptom values of Claims 4 and 14, respectively.

	Claims 6, 7, 16, and 17 merely recite known mathematical concepts with regards to the aforementioned ‘collecting / identifying’ and ‘performing’ steps of Claims 1 and 11, respectively.
	
	Claims 8 and 18 merely describe examples of the set of components as claimed in Claims 1 and 11, respectively.

	Claims 9, 10, 19, and 20 merely describe examples of the collected / identified data as claimed in Claims 1 and 11, respectively.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element: “a non-transitory machine readable medium” (per Claim 11).  The claimed medium is recited at a high-level of generality 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element: “a non-transitory machine readable medium” (per Claim 11) amounts to no more than containing mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, the Examiner refers to MPEP 2106.05(d)(II) with regards to well-understood, routine, and conventional functions per step 2B of the analysis:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").

	Accordingly, Claims 1-20 are not patent eligible for at least the reasoning provided above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usynin et al. (U.S. Patent No. US 7,890,813 B2), hereinafter “Usynin.”

With regards to Claim 1, Usynin teaches:
a method of identifying a root cause for performance degradation in a network comprising a plurality of components (Fig. 1; col. 3, lines 36-43; col. 3, lines 57-67; and col. 4, lines 1-3.), the method comprising
collecting data regarding operation of a set of components (Fig. 2 and col. 4, lines 30-67.);
performing a first analysis on the collected data to identify an instance in time when one or more components, while still operational, are potentially suffering from performance degradation (Fig. 3; col. 5, lines 17-36; and col. 4, lines 47-58.);
performing a second analysis on the collected data associated with the identified time instance to identify a root cause of a performance degradation of at least one component in the network (Fig. 3 and col. 5, lines 37-52.).

With regards to Claim 2, Usynin teaches the method of Claim 1 as referenced above.  Usynin further teaches:
generating, from the performance data, a digital signature representing an operational performance of the set of components at the identified instance in time (Fig. 3; col. 5, lines 17-36; and col. 6, lines 4-42; regarding, e.g., a suitably-matched pattern / signature associated with low-resolution A/D data conversion.);
wherein performing the second analysis comprises:
comparing the signature with a plurality of pre-tabulated signatures each of which is associated with at least one particular root cause for performance degradation (Fig. 2; col. 4, lines 47-67; col. 5, lines 1-4; Fig. 3; and col. 5, lines 37-52.  ;
selecting, based on the comparison, one pre-tabulated signature as matching the generated signature (Fig. 3 and col. 5, lines 37-52.); and
identifying the selected pre-tabulated signature’s root cause as the root cause of the performance degradation (Fig. 3 and col. 5, lines 37-52.).

With regards to Claim 11, Usynin teaches:
a non-transitory machine readable medium storing a program (col. 3, lines 25-33.) for identifying a root cause for performance degradation in a network comprising a plurality of components (Fig. 1; col. 3, lines 36-43; col. 3, lines 57-67; and col. 4, lines 1-3.), the program comprising sets of instructions for:
identifying data regarding operation of a set of components (Fig. 2 and col. 4, lines 30-67.);
performing a first analysis on the collected data to identify an instance in time when one or more components, while still operational, are potentially suffering from performance degradation (Fig. 3; col. 5, lines 17-36; and col. 4, lines 47-58.);
performing a second analysis on the identified data associated with the identified time instance to identify a root cause of a performance degradation of at least one component in the network (Fig. 3 and col. 5, lines 37-52.).


wherein the program further comprises a set of instructions for generating, from the identified data, a digital signature representing an operational performance of the set of components at the identified instance in time (Fig. 3; col. 5, lines 17-36; and col. 6, lines 4-42; regarding, e.g., a suitably-matched pattern / signature associated with low-resolution A/D data conversion.), wherein the set of instructions for performing the second analysis comprises sets of instructions for:
comparing the signature with a plurality of pre-tabulated signatures each of which is associated with at least one particular root cause for performance degradation (Fig. 2; col. 4, lines 47-67; col. 5, lines 1-4; Fig. 3; and col. 5, lines 37-52.  As interpreted by the Examiner, in light of the specification: ¶ 0057, the computed failure signatures that are then indexed are pre-tabulated signatures.);
selecting, based on the comparison, one pre-tabulated signature as matching the generated signature (Fig. 3 and col. 5, lines 37-52.); and
identifying the selected pre-tabulated signature’s root cause as the root cause of the performance degradation (Fig. 3 and col. 5, lines 37-52.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Usynin, and further in view of Bell et al. (U.S. Patent No. US 9,122,605 B2), hereinafter “Bell.”

With regards to Claim 3, Usynin teaches the method of Claim 2 as referenced above.  Usynin does not explicitly teach:
wherein
comparing the signature comprises computing a hamming distance between the generated signature and each pre-tabulated signature, and
selecting the pre-tabulated signature comprises selecting the pre-tabulated signature with a smallest hamming distance to the generated signature in accordance with the method of Claim 2.
However, Bell teaches:
wherein
comparing the signature comprises computing a hamming distance between the generated signature and each pre-tabulated signature (Fig. 3; col. 7, lines 23-67; and col. 8, lines 1-8.), and
selecting the pre-tabulated signature comprises selecting the pre-tabulated signature with a smallest hamming distance to the generated signature (Fig. 3; col. 7, lines 23-67; and col. 8, lines 1-8.).


With regards to Claim 13, Usynin teaches the medium of Claim 12 as referenced above.  Usynin does not explicitly teach:
wherein
the set of instructions for comparing the signature comprises a set of instructions for computing a hamming distance between the generated signature and each pre-tabulated signature, and
the set of instructions for selecting the pre-tabulated signature comprises a set of instructions for selecting the pre-tabulated signature with a smallest hamming distance to the generated signature in accordance with the medium of Claim 12.
However, Bell teaches:
wherein
the set of instructions for comparing the signature comprises a set of instructions for computing a hamming distance between the generated signature and each pre-tabulated signature (Fig. 3; col. 7, lines 23-67; and col. 8, lines 1-8.), and
the set of instructions for selecting the pre-tabulated signature comprises a set of instructions for selecting the pre-tabulated signature with a smallest hamming distance to the generated signature (Fig. 3; col. 7, lines 23-67; and col. 8, lines 1-8.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with Hamming distance analyses as taught by Bell because combining prior art elements (a pattern-matching algorithm – Usynin: Fig. 3 and Usynin: col. 5, lines 37-47; and the Hamming distance analyses) according to known methods can be performed to yield predictable results (providing known means for matching similar data signatures).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Usynin, and further in view of Ohsie et al. (U.S. Patent No. US 6,965,845 B2), hereinafter “Ohsie.”

With regards to Claim 4, Usynin teaches the method of Claim 2 as referenced above.  Usynin does not explicitly teach:
wherein generating the digital signature comprises converting the collected data into a plurality of binary symptom values in accordance with the method of Claim 2.

wherein generating the digital signature comprises converting the collected data into a plurality of binary symptom values (Fig. 2 and col. 4, lines 6-16.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with binary-designated (0/1) signature formatting as taught by Ohsie because combining prior art elements (determining a pattern – Usynin: Fig. 4 and Usynin: col. 6, lines 38-42; and using binary signature formatting) according to known methods can be performed to yield predictable results (providing known means for producing a signature that can be used for root-cause analysis).

With regards to Claim 5, Usynin in view of Ohsie teaches the method of Claim 4 as referenced above.  Usynin in view of Ohsie further teaches:
wherein the plurality symptom values represent a plurality of deterministic and non-deterministic symptoms associated with the set of components (Ohsie: col. 1, lines 56-65; Ohsie: Fig. 4; Ohsie: col. 4, lines 50-55; Ohsie: Fig. 2; Ohsie: Fig. 3; and Ohsie: col. 6, lines 2-9; regarding, e.g., unknown [non-deterministic] symptoms.).

With regards to Claim 14, Usynin teaches the medium of Claim 12 as referenced above.  Usynin does not explicitly teach:
wherein the set of instructions for generating the digital signature comprises a set of instructions for converting the identified data into a plurality of binary symptom values in accordance with the medium of Claim 12.
However, Ohsie teaches:
wherein the set of instructions for generating the digital signature comprises a set of instructions for converting the identified data into a plurality of binary symptom values (Fig. 2 and col. 4, lines 6-16.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with binary-designated (0/1) signature formatting as taught by Ohsie because combining prior art elements (determining a pattern – Usynin: Fig. 4 and Usynin: col. 6, lines 38-42; and using binary signature formatting) according to known methods can be performed to yield predictable results (providing known means for producing a signature that can be used for root-cause analysis).

With regards to Claim 15, Usynin in view of Ohsie teaches the medium of Claim 14 as referenced above.  Usynin in view of Ohsie further teaches:
wherein the plurality symptom values represent a plurality of deterministic and non-deterministic symptoms associated with the set of components (Ohsie: col. 1, lines 56-65; Ohsie: Fig. 4; Ohsie: col. 4, lines 50-55; Ohsie: Fig. 2; Ohsie: Fig. 3; and Ohsie: col. 6, lines 2-9; regarding, e.g., unknown [non-deterministic] symptoms.).

s 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Usynin, and further in view of Fabbio et al. (U.S. Patent Application Publication No. US 2007/0168915 A1), hereinafter “Fabbio.”

With regards to Claim 6, Usynin teaches the method of Claim 1 as referenced above.  Usynin does not explicitly teach:
wherein
collecting data comprises identifying, over a period of time, a plurality of data samples for each of a plurality of data tuples regarding the operation of the set of components; and
performing the first analysis comprises performing a data anomaly identification process on the data samples of the data tuples to identify at least one data sample of one data tuple that is an outlier sample that is not within an acceptable range of the other samples of the particular data tuple, said identified data sample associated with the identified instance in time in accordance with the method of Claim 1.
However, Fabbio teaches:
wherein
collecting data comprises identifying, over a period of time, a plurality of data samples for each of a plurality of data tuples regarding the operation of the set of components (Fig. 4; ¶ 0091; and ¶ 0094-0095; regarding, e.g., second operating data which is a more-recent set of readings.  As interpreted by the Examiner, Fabbio indicates that any ‘set of readings’ is a set of tuples.); and
performing the first analysis comprises performing a data anomaly identification process on the data samples of the data tuples to identify at least one data sample of one data tuple that is an outlier sample that is not within an acceptable range of the other samples of the particular data tuple, said identified data sample associated with the identified instance in time (Fig. 5 and ¶ 0099.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with clustering data tuples as taught by Fabbio because combining prior art elements (collecting telemetry data – Usynin: Fig. 2 and Usynin: col. 4, lines 53-58; and clustering data tuples) according to known methods can be performed to yield predictable results (providing known means of collecting and mathematically organizing data in a format suitable for signature generation).

With regards to Claim 7, Usynin in view of Fabbio teaches the method of Claim 6 as referenced above.  Usynin in view of Fabbio further teaches:
wherein the data anomaly identification process comprises one of a clustering process (Fabbio: Fig. 4; Fabbio: ¶ 0094-0095; Fabbio: Fig. 5; and Fabbio: ¶ 0099.), a nearest neighbor process, and a statistical model process.

With regards to Claim 16, Usynin teaches the medium of Claim 11 as referenced above.  Usynin does not explicitly teach:
wherein
the set of instructions for identifying data comprises a set of instructions for identifying, over a period of time, a plurality of data samples for each of a plurality of data tuples regarding the operation of the set of components; and
the set of instructions for performing the first analysis comprises a set of instructions for performing a data anomaly identification process on the data samples of the data tuples to try to identify at least one data sample of one data tuple that is an outlier sample that is not within an acceptable range of the other samples of the particular data tuple, said identified data sample associated with the identified instance in time in accordance with the medium of Claim 11.
However, Fabbio teaches:
wherein
the set of instructions for identifying data comprises a set of instructions for identifying, over a period of time, a plurality of data samples for each of a plurality of data tuples regarding the operation of the set of components (Fig. 4; ¶ 0091; and ¶ 0094-0095; regarding, e.g., second operating data which is a more-recent set of readings.  As interpreted by the Examiner, Fabbio indicates that any ‘set of readings’ is a set of tuples.); and
the set of instructions for performing the first analysis comprises a set of instructions for performing a data anomaly identification process on the data samples of the data tuples to try to identify at least one data sample of one data tuple that is an outlier sample that is not within an acceptable range of the other samples of the particular data tuple, said identified data sample associated with the identified instance in time (Fig. 5 and ¶ 0099.).


With regards to Claim 17, Usynin in view of Fabbio teaches the medium of Claim 16 as referenced above.  Usynin in view of Fabbio further teaches:
wherein the data anomaly identification process comprises one of a clustering process (Fabbio: Fig. 4; Fabbio: ¶ 0094-0095; Fabbio: Fig. 5; and Fabbio: ¶ 0099.), a nearest neighbor process, and a statistical model process.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Usynin, and further in view of Jain et al. (U.S. Patent Application Publication No. US 2013/0232382 A1), hereinafter “Jain.”

With regards to Claim 8, Usynin teaches the method of Claim 1 as referenced above.  Usynin further teaches:
wherein the set of components comprises machines executing on computers (Fig. 1 and col. 3, lines 36-51.).
Usynin does not explicitly teach:
network forwarding elements and middlebox service nodes in accordance with the method of Claim 1.
However, Jain teaches:
network forwarding elements (¶ 0026; Fig. 1; and ¶ 0028-0030.) and middlebox service nodes (¶ 0026; Fig. 1; and ¶ 0028-0030.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with components such as routers and middlebox network devices as taught by Jain because a simple substitution of one known element (computer system components such as, e.g., a microprocessor – Usynin: Fig. 1 and Usynin: col. 3, lines 45-51) for another (routers and middlebox network devices) can be performed to obtain predictable results (providing known components from which data can be collected for analysis).

With regards to Claim 18, Usynin teaches the medium of Claim 11 as referenced above.  Usynin further teaches:
wherein the set of components comprises machines executing on computers (Fig. 1 and col. 3, lines 36-51.).
Usynin does not explicitly teach:
network forwarding elements and middlebox service nodes in accordance with the medium of Claim 11.
However, Jain teaches:
network forwarding elements (¶ 0026; Fig. 1; and ¶ 0028-0030.) and middlebox service nodes (¶ 0026; Fig. 1; and ¶ 0028-0030.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with components such as routers and middlebox network devices as taught by Jain because a simple substitution of one known element (computer system components such as, e.g., a microprocessor – Usynin: Fig. 1 and Usynin: col. 3, lines 45-51) for another (routers and middlebox network devices) can be performed to obtain predictable results (providing known components from which data can be collected for analysis).

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usynin, and further in view of Sasturkar. (U.S. Patent No. US 9,558,056 B2), hereinafter “Sasturkar.”

With regards to Claim 9, Usynin teaches the method of Claim 1 as referenced above.  Usynin further teaches:
wherein the collected data comprises resource consumption data including processor consumption data (col. 3, lines 66 and 67 and col. 4, lines 1-3.), and memory consumption data (col. 3, lines 66 and 67 and col. 4, lines 1-3.).
Usynin does not explicitly teach:
bandwidth consumption data in accordance with the method of Claim 1.
However, Sasturkar teaches:
bandwidth consumption data (Fig. 1 and col. 5, lines 26-44.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with bandwidth performance metrics as taught by Sasturkar because a simple substitution of one known element (software parameters – Usynin: Fig. 1; Usynin: col. 3, lines 66 and 67; and Usynin: col. 4, lines 1-3) for another (bandwidth performance metrics) can be performed to obtain predictable results (providing known parameters from as collected data for analysis).

With regards to Claim 10, Usynin teaches the method of Claim 1 as referenced above.  Usynin does not explicitly teach:
wherein the collected data comprises packet drop data in accordance with the method of Claim 1.
However, Sasturkar teaches:
wherein the collected data comprises packet drop data (Fig. 1 and col. 5, lines 26-44.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with dropped packet performance metrics as taught by Sasturkar because a simple substitution of one known element (software parameters – Usynin: Fig. 1; Usynin: col. 3, lines 66 and 67; and Usynin: col. 4, lines 1-3) for another (dropped packet performance metrics) can be performed to obtain predictable results (providing known parameters from as collected data for analysis).

With regards to Claim 19, Usynin teaches the medium of Claim 11 as referenced above.  Usynin further teaches:
wherein the identified data comprises resource consumption data including processor consumption data (col. 3, lines 66 and 67 and col. 4, lines 1-3.), and memory consumption data (col. 3, lines 66 and 67 and col. 4, lines 1-3.).
Usynin does not explicitly teach:
bandwidth consumption data in accordance with the medium of Claim 11.
However, Sasturkar teaches:
bandwidth consumption data (Fig. 1 and col. 5, lines 26-44.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with bandwidth performance metrics as taught by Sasturkar because a simple substitution of one known element (software parameters – Usynin: Fig. 1; Usynin: col. 3, lines 66 and 67; and Usynin: col. 4, lines 1-3) for another (bandwidth performance metrics) can be performed to obtain predictable results (providing known parameters from as collected data for analysis).

With regards to Claim 20, Usynin teaches the medium of Claim 11 as referenced above.  Usynin does not explicitly teach:
wherein the identified data comprises packet drop data in accordance with the medium of Claim 11.
However, Sasturkar teaches:
wherein the identified data comprises packet drop data (Fig. 1 and col. 5, lines 26-44.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Usynin with dropped packet performance metrics as taught by Sasturkar because a simple substitution of one known element (software parameters – Usynin: Fig. 1; Usynin: col. 3, lines 66 and 67; and Usynin: col. 4, lines 1-3) for another (dropped packet performance metrics) can be performed to obtain predictable results (providing known parameters from as collected data for analysis).


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chen et al. (U.S. Patent No. US 8,185,781 B2); teaching a method and a system for diagnosing a detected failure in a computer system, compares a failure signature of the detected failure to an archived failure signature contained in a database to determine if the archived failure signature matches the failure signature of the detected failure.  If the archived failure signature matches the failure signature of the detected failure, an archived solution is applied to the computer system that resolves the detected failure, the archived solution corresponding to a solution used to resolve a 
Sadaphal et al. (U.S. Patent No. US 9,043,647 B2); teaching systems and methods for detection and localization of performance faults in data centers.  In one embodiment, a method comprises identifying a performance fault in a data center upon detection of the performance fault at any of a plurality of monitors in the data center, wherein the plurality of monitors are placed at monitor nodes, amongst a plurality of nodes, in the data center.  Further, the method comprises evaluating a fault vector for the data center upon identification of the performance fault, wherein the fault vector is evaluated based on a fault indicator corresponding to each of the plurality of monitors.  Based on the comparison of the fault vector with signatures of each of the plurality of nodes, one or more faulty nodes, amongst the plurality of nodes in the data center, are determined as likely root cause of the performance fault.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114